DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 1 are sufficient to overcome the rejection under 35 U.S.C. 102. However, these amendments are obvious as our outlined below. 
Applicant's arguments filed 04/12/2022 with regard to claim 17 have been fully considered but they are not persuasive. 
On pages 8-9, applicant contends that Liu does not disclose the claimed positive lens that comprises an output surface comprising a reflective optical coating. First, the Office notes that applicant uses the transition phrase “comprising”. Because “comprising” allows for the inclusion of additional elements, the claimed invention is still anticipated if additional elements are included. Accordingly, discussion of additional elements does not affect the anticipation of the claims. Additionally, applicant’s arguments are clearly incorrect. Luo shows a positive lens 245 that has a convex input face and an output face with mirrors 261 and 271. These mirrors are disclosed to be dielectric coating ([0053]). Accordingly, Luo clearly anticipates claim 17. The Office further notes that the shape of the second laser beam inside the resonator cavity inherently depends on the shape of the mirrors defining the cavity. The configuration of Fig. 2C is a plane parallel resonator configuration and results in a shape of a beam with a constant beam radius. The Office further notes that applicant claims the output surface is planar in claim 20. Accordingly, the claim is clearly anticipated.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An End-Pumped Q-Switched Laser.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “a first laser beam a frequency” instead of “a first laser beam at a first frequency”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US2006/0209912A1), hereafter Luo.
Regarding claim 17, Luo discloses a positive lens for use in a laser apparatus (Title; [0069]; Fig. 2B elements 233 and 234; Fig. 2C element 245), the positive lens comprising: a convex input surface configured to receive a laser beam from a pump laser and configured to focus the laser beam (Fig. 2C element 245; [0068]-[0069]; Fig. 2B elements 233 and 234); and an output surface, wherein the output surface comprises a reflective optical coating (Fig. 2C elements 261 and 271), wherein the output surface is configured to shape a second laser beam in accordance with a cavity mode (Inherent; The configuration of Fig. 2C is a plane parallel resonator configuration and results in a shape of a beam with a constant beam radius), is configured to transmit the focused first laser beam to a gain medium (Fig. 2C element 245; [0068]-[0069]; Fig. 2B elements 233 and 234; Fig. 2C element 267) and is configured to reflect the shaped second laser beam to the gain medium (Fig. 2C element 261, 271, 245 and 267; [0069]-[0070]; Fig. 2B elements 233 and 234) 1.
Regarding claim 20, Luo further discloses the output surface is planar (Fig. 2C element 245).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US2016/0294144A1), hereafter Williams, in view of Liu et al. (CN1564389A), hereafter Liu.
Regarding claim 1, Williams discloses a laser (Title) system comprising: a power supply (Fig. 1 elements 20 and 22; Implicit); a pump laser configured to receive power from the power supply and configured to act as a pulsed source to generate a first laser beam at a first frequency (Fig. 1 element 16; [0032]-[0033]); a gain medium comprising an input surface, an output surface, a first external surface (Fig. 1 element 12), wherein the input surface is configured to receive the first laser beam from the continuous-wave pump laser (Fig. 1 element “arrow” between elements 26 and 12), and wherein the gain medium is configured to generate a second laser beam and to emit the second laser beam via the output surface (Fig. 1 element “Arrow” between 12 and 30); a fiber optical cable disposed between the pump laser and the gain medium (Fig. 2F element 56); a positive lens disposed between the fiber optic cable and the gain medium (Fig. 2F element 62 is between element 12 and the pumping source 56), wherein the positive lens comprises a reflective optical coating (Fig. 2F element 62F; [0048]), the positive lens being configured to focus the first laser beam received from the fiber optic cable, is configured to transmit the focused first laser beam to the gain medium, and is configured to shape the second laser beam in accordance with a cavity mode, and is configured to reflect the shaped second laser beam to the gain medium (Fig. 2F element 62; [0048]; The Office notes that element 62 inherently shapes the pump light due to the plano-convex nature of the optical element; See also lines representing the beams in Fig. 2F), and wherein the positive lens is configured to transmit the first laser beam and the second laser beam to the gain medium ([0048]; See also lines representing the beams in Fig. 2F); a first heat sink coupled to the first external surface of the gain medium ([0040] and [0048]); and a Q-switch configured to receive the second laser beam from the output surface of the gain medium (Fig. 1 element 30). Williams does not explicitly disclose the gain medium as a second external surface; the fiber optic cable homogenizes the first laser beam received from the pump laser or a second heat sink coupled to a second external surface of the gain medium. However, Williams discloses the optical fiber may be used to homogenize the pump laser beam ([0054]). The advantage is to provide the desired pumping beam profile ([0054]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the fiber optic cable homogenizes the first laser beam received from the pump laser or a second heat sink coupled to a second external surface of the gain medium as disclosed in a different embodiment of Williams in order to provide the desired pumping beam profile. Williams does not explicitly disclose the gain medium has a second external surface and a second heat sink coupled to a second external surface of the gain medium. However, Liu discloses the gain medium has a second external surface (Figs. 1 and 2 element 5) and a second heat sink coupled to a second external surface of the gain medium (Fig. 2 element 8-1 and 8-2). The advantage is to efficiently remove heat generated in the gain medium (pg. 4 ll. 12-17 “heat sink 8 made of high thermal conductivity red copper and the wrap-around design solves the Nd: YVO4 laser crystal 5 radiating problem.”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the gain medium has a second external surface and a second heat sink coupled to a second external surface of the gain medium as disclosed by Liu in order to efficiently remove heat generated in the gain medium.
Regarding claim 3, Williams further discloses the positive lens comprises at least one of equal optical powers in orthogonal axis, or a different optical powers in orthogonal axis ([0047]-[0048]).
Regarding claim 4, Williams does not explicitly disclose the gain medium has a shape of a rectangular prism that comprises four quadrilateral faces, wherein the first external surface comprises a first face from the four quadrilateral faces, and the second external surface comprises a second face from the four quadrilateral faces.  However, Liu discloses, for the same reasons as above, the gain medium has a shape of a rectangular prism that comprises four quadrilateral faces, wherein the first external surface comprises a first face from the four quadrilateral faces, and the second external surface comprises a second face from the four quadrilateral faces (Figs. 1 and 2 element 5). 
Regarding claim 6, Williams further discloses a thermal conductor disposed between the heat sink and the gain medium ([0057]).
Regarding claim 9, Williams discloses a laser head (Title), the laser head comprising: a gain medium comprising an input surface, an output surface, and a first external surface (Fig. 1 element 12), wherein the input surface is configured to receive a first laser beam from a pump laser (Fig. 1 element 16; [0032]-[0033]), and wherein the gain medium is configured to generate a second laser beam and to emit the second laser beam via the output surface (Fig. 1 element “Arrow” between 12 and 30); a fiber optic cable; a positive lens being configured to focus the first laser beam received from the fiber optic cable, is configured to transmit the focused first laser beam to the gain medium, and is configured to shape the second laser beam in accordance with a cavity mode, and is configured to reflect the shaped second laser beam to the gain medium (Fig. 2F element 62; [0048]; The Office notes that element 62 inherently shapes the pump light due to the plano-convex nature of the optical element; See also lines representing the beams in Fig. 2F), and wherein the positive lens is configured to transmit the first laser beam and the second laser beam to the gain medium ([0048]; See also lines representing the beams in Fig. 2F); a first heat sink coupled to the first external surface of the gain medium ([0040] and [0048]); and a Q-switch configured to receive the second laser beam from the output surface of the gain medium (Fig. 1 element 30). Williams does not explicitly disclose the gain medium as a second external surface; the fiber optic cable homogenizes the first laser beam received from the pump laser or a second heat sink coupled to a second external surface of the gain medium. However, Williams discloses the optical fiber may be used to homogenize the pump laser beam ([0054]). The advantage is to provide the desired pumping beam profile ([0054]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the fiber optic cable homogenizes the first laser beam received from the pump laser or a second heat sink coupled to a second external surface of the gain medium as disclosed in a different embodiment of Williams in order to provide the desired pumping beam profile. Williams does not explicitly disclose the gain medium has a second external surface and a second heat sink coupled to a second external surface of the gain medium. However, Liu discloses the gain medium has a second external surface (Figs. 1 and 2 element 5) and a second heat sink coupled to a second external surface of the gain medium (Fig. 2 element 8-1 and 8-2). The advantage is to efficiently remove heat generated in the gain medium (pg. 4 ll. 12-17 “heat sink 8 made of high thermal conductivity red copper and the wrap-around design solves the Nd: YVO4 laser crystal 5 radiating problem.”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the gain medium has a second external surface and a second heat sink coupled to a second external surface of the gain medium as disclosed by Liu in order to efficiently remove heat generated in the gain medium.
Regarding claim 15, Williams further discloses the positive lens is attached to the first heat sink (Fig. 2F elements 60 and 62 are on element 61).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Liu, as applied to claim 1, in further view of Essaian et al. (US2007/0253453A1), hereafter Essaian.
Regarding claim 5, Williams further discloses the heat spreader and the gain medium have coefficient of thermal expansions that are substantially equal ([0066]). Williams in view of Liu do not explicitly disclose the heat sink and the gain medium have a substantially equal coefficient of expansion. However, Essaian discloses the heat sink and the gain medium have a substantially equal coefficient of expansion ([0034]). The advantage, as is known in the art, is to reduce thermally induced stresses on the gain medium. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Williams in view of Liu with the heat sink and the gain medium have a substantially equal coefficient of expansion as disclosed by Essaian in order to reduce thermally induced stresses on the gain medium.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Liu, as applied to claim 1, in further view of Filgas et al. (US2013/0114627A1), hereafter Filgas.
Regarding claim 7, Williams further discloses the Q-switch is configured to reflect a first portion of the second laser beam, and to transmit a second portion of the second laser beam ([0050]-[0052])2 and a coating on the gain medium to reflect the first laser beam ([0049]). Williams in view of Liu do not explicitly disclose the Q-switch is configured to reflect the first laser beam. However, Filgas discloses the Q-switch is configured to reflect the first laser beam (Fig. 2 element 234; [0035]). The advantage is to allow a monolithic device to be formed ([0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Williams in view of Liu with the Q-switch is configured to reflect the first laser beam as disclosed by Filgas in order to allow a monolithic device to be formed and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Liu, as applied to claim 1, in further view of Yu et al. (US2020/0044409A1), hereafter Yu.
Regarding claim 8, Williams in view of Liu do not explicitly disclose the first laser beam has a constant size in a first dimension and converges in a second dimension, wherein the first dimension and the second dimension are orthogonal to each other. However, Yu discloses the first laser beam has a constant size in a first dimension and converges in a second dimension, wherein the first dimension and the second dimension are orthogonal to each other (Figs. 2 and 3 element beam before and after element 2). The advantage, as is known in the art, is to achieve the desired pumping volume based on the shape of the gain medium. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Williams in view of Liu with the first laser beam has a constant size in a first dimension and converges in a second dimension, wherein the first dimension and the second dimension are orthogonal to each other as disclosed by Yu in order to achieve the the desired pumping volume based on the shape of the gain medium.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Liu, as applied to claim 9, in further view of Mao (US2007/0116068A1), hereafter Mao.
Regarding claim 10, Williams discloses the gain medium comprises a host material doped with erbium and ytterbium ([0031]) and that glass is a known host materials ([0003]). However, Mao discloses a q-switch end pumped laser with the gain medium comprises a glass doped with erbium and ytterbium ([0018]). The advantage is to emit the desired wavelength depending on the use of the device ([0018]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Williams in view of Liu with the gain medium comprises a glass doped with erbium and ytterbium as disclosed by Mao in order to emit the desired wavelength depending on the use of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Mao further discloses the glass is doped with erbium at a level of 0.2wt% to 5wt% ([0018]).
Regarding claim 12, Mao further discloses the glass is doped with ytterbium at a level of 2wt% to 50wt% ([0018]).
Regarding claim 13, Williams further discloses the Q-switch is attached to the heat sink (Fig. 2F element 64 is on element 61).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Sepp (US4327129), hereafter Sepp.
Regarding claim 19, Luo further discloses the positive lens has a convex output surface (Fig. 2B elements 233 and 234). Luo does not explicitly disclose a reflective optical coating on the convex output surface. However, Sepp disclose a convex surface with a reflective optical coating (Fig. 1 elements 10 and 12; Abstract). The advantage is to allow the element to be useful as a reflector in an unstable laser resonator (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Luo with a reflective optical coating on the convex output surface as disclosed by Sepp in order to allow the element to be useful as a reflector in an unstable laser resonator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        05/07/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s attention is also directed to US5530711A (Fig. 12 element 67) which also discloses the claimed invention.
        2 The Office notes that [0050]-[0052] describe two elements, the Q-switch and the mirror, that achieve this claim language. However, [0050] also indicates that the q-switch may be a saturable bragg absorber/reflector, which acts as both a mirror to reflect and transmit the laser.